Citation Nr: 1445415	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  14-09 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a major depressive disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1948 to April 1952.

This case comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO denied entitlement to service connection for PTSD and major depressive disorder.  After additional evidence was received, the RO continued this denial in July 2012.

In August 2014, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record in the Virtual VA file.  The Veteran subsequently submitted additional evidence with a waiver of initial agency of original jurisdiction review of this evidence.


FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether the Veteran's major depressive disorder is related to service.

2.  The preponderance of the evidence is against finding that the appellant is diagnosed with PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, a major depressive disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in the March 2014 statement of the case.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

During the August 2014 Board hearing, the undersigned explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.


Analysis

Major Depressive Disorder

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran was diagnosed with a major depressive disorder following the March 2012 and February 2013 VA examinations, as well as in the VA treatment records and in the VA physician's November 2013 letter discussed below.  He has thus met the current disability requirement.  In addition, in his written statements and Board hearing testimony, the Veteran indicated that, as a combat engineer, he cleared minefields, saw the dead bodies of enemy soldiers and civilians, and came under enemy fire.  The Veteran did not receive any combat decorations, but, as the RO found in its June 2012 rating decision, his statements are consistent with the places, types and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  Indeed, the appellant's service medical records note a history of hearing problems following exposure to land mine explosions.  He has therefore met the in-service disease, injury, or event requirement.  

The dispositive question is whether there is a relationship between the Veteran's current major depressive disorder and the events in service.  There are multiple medical opinions on this question.  The March 2012 and February 2013 VA examiners opined that the major depressive disorder was not related to service, based on the fact that the onset of the disease was many years after service and that the depression was triggering memories of service and not the other way around.  In contrast, the Veteran's treating VA physician opined in a November 2013 letter that the Veteran had repressed his memories until recently and his current major depressive disorder was due to his in-service experiences in Korea.  

Each of the above physicians offered a rationale for their conclusions and their opinions are therefore entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Although the Veteran's treating physician did not review the claims file, reliance on the service history provided by the appellant only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006).  Here, the Board has found the Veteran's statements to be credible, as they are consistent with the places, types and circumstances of his service and are not contradicted by any other evidence in the record.

As the above medical opinions are of approximately equal weight, the evidence is in relative equipoise as to whether the Veteran's major depressive disorder is related to service.  The reasonable doubt created by this evenly balanced evidence must be resolved in favor of the Veteran and entitlement to service connection for major depressive disorder is therefore warranted.  38 U.S.C.A. § 5107(b).

PTSD

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2002) (requiring PTSD diagnoses to conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  To the extent that the Veteran has claimed he has PTSD, a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; "[i]t is generally the province of medical professionals to diagnose or label a mental condition, not the claimant") Clemons v. Shinseki, 23 Vet. App. 1, 4-5, 6 (2009).

The RO and Board have acted consistent with Clemons in broadening the claim to include entitlement to service connection for major depressive disorder, and the Board has granted entitlement to service connection for this disability.  Each of the physicians noted above found that, while the Veteran had some PTSD symptoms, he did not meet the criteria for a diagnosis of PTSD.  The VA treatment records are consistent with this conclusion.  As the preponderance of the evidence thus reflects that the Veteran does not have PTSD, he has not met an essential criterion for establishing entitlement to service connection for this disorder, and his claim must be denied.  38 U.S.C.A. § 5107(b).  

In denying service connection for posttraumatic stress disorder the Board reminds the rating board that given that the benefit of the doubt doctrine requires that signs and symptoms equally attributable to a service connected and nonservice connected psychiatric disorder must be attributed to the service-connected disorder, the Veteran must not be prejudiced by the denial of entitlement to service connection for PTSD in this regard.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)).

ORDER

Entitlement to service connection for major depressive disorder is granted.

Entitlement to service connection for PTSD is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


